Citation Nr: 1628606	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for residuals of a right heel fracture.

6.  Entitlement to service connection for coronary artery disease (CAD).  

7.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).  

8.  Whether the Veteran's daughter, E.C., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.

9.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a right ankle disability has been raised by the record in numerous statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right knee disability, sleep apnea, pes planus, residuals of a right heel fracture, and CAD; a higher initial rating for TBI; and whether the Veteran's daughter is entitled to recognition as a helpless child are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has PTSD related to a corroborated stressor incident. 

2.  On July 10, 2015, prior to the promulgation of a decision in the appeal for special monthly pension, the Board received notification from the Veteran that he wanted to withdraw that issue. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

2.  The criteria for withdrawal of the appeal for special monthly pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a), 3.304 (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).  Participation in combat, a determination made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6527 (2000); Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of a stressor is a question of fact for adjudicators.

The Board finds that service connection is warranted for PTSD.  

The Veteran claims that he underwent a personal assault by two men during service which resulted in a closed head injury.  In an April 1976 service medical record, the Veteran received treatment for multiple contusions after an alleged assault.  The Veteran reported at the time being hit on the left side of the skull with a solid object.  VA has granted service connection for TBI based upon the reported in-service assault.  Based on that evidence, both lay and medical, the Board finds that the in-service assault incident has been corroborated sufficiently.  

In a March 2010 VA psychiatric examination report, a VA examiner diagnosed PTSD that was at least as likely as not related to the corroborated in-service assault incident.  As the Veteran has a current PTSD diagnosis related to a corroborated in-service stressor, the Board finds that the criteria for service connection for PTSD are met. 

Accordingly, resolving reasonable doubt in favor of the claimant, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal of Special Monthly Pension Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (West 2014).  

On July 10, 2015, prior to the promulgation of a decision in the appeal for special monthly pension, the Board received notification from the Veteran that he wanted to withdraw that issue.  Therefore, the Veteran has withdrawn the appeal for a special monthly pension.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.
ORDER

Service connection for PTSD is granted. 

The appeal for a special monthly pension is dismissed.


REMAND

In July 2015, the Veteran submitted a substantive appeal to the Board, indicating that he wanted to participate in a videoconference hearing regarding the issues still in appellate status. 

Accordingly, the appeals for service connection for a right knee disability, sleep apnea, pes planus, residuals of a right heel fracture, and CAD; a higher initial rating for TBI; and whether the Veteran's daughter is entitled to recognition as a helpless child are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


